Citation Nr: 0917433	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  03-31 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased disability rating for eczematoid 
dermatitis, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from December 1951 to July 
1953, and from April 1982 to March 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
York, New York (RO), which continued a 10 percent disability 
rating assigned for eczematoid dermatitis.

In November 2006 the Board remanded the case to the RO for 
further necessary actions.  In a January 2007 rating 
decision, the RO increased the assigned disability rating 
from 10 to 30 percent, effective from the date of claim for 
the increase.  The increased rating claim remained in 
controversy, however, because the 30 percent disability 
rating remained less than the maximum available benefit 
awardable. See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran testified in August 2006 at a Travel Board 
hearing before a Veteran's Law Judge who later left the 
Board.  Because of that, the Board later remanded the case to 
the RO in November 2007 to afford the Veteran a requested new 
hearing (Travel Board hearing), which was conducted in May 
2008 before the undersigned.  Subsequently, in June 2008, the 
Board remanded the case to the RO for further necessary 
actions.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).




FINDING OF FACT

Eczematoid dermatitis involves less than 40 percent of total 
body surface, or of total exposed skin, and the disability 
does not require systemic therapy; the scalp shows no tissue 
loss or gross distortion or asymmetry of any features, nor 
results in four characteristics of disfigurement; there are 
no scars covering a total area exceeding 144 square inches; 
and the condition does not limit function of an affected 
part.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for eczematoid dermatitis are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. Part 4, Diagnostic Code 7800, 
7801, 7805, 7806 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

Despite the fact that notification to the veteran may not 
have met all of the requirements of the VCAA and related case 
law, including Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), the Board finds that the matters decided below may be 
addressed at this time, without further remand, because any 
errors in notice are not prejudicial, and because the veteran 
has been provided all the information necessary to allow a 
reasonable person to substantiate these claims.  

VA notified the veteran of the information and evidence 
needed to substantiate and complete a claim by way of several 
letters dated between November 2006 and August 2008, as well 
as in the statement of the case and three supplemental 
statements of the case.  These documents provided notice of 
what part of that evidence is to be provided by the claimant, 
and notice of what part VA will attempt to obtain.  The 
statement of the case informed the veteran of the specific 
rating criteria which would provide a basis for increased 
ratings regarding his service-connected disorders on appeal.  

The RO has provided adequate notice of how effective dates 
are assigned.  The claim was subsequently readjudicated most 
recently in a January 2009 supplemental statement of the 
case.  While the appellant did not receive full notice prior 
to the initial decision, after pertinent notice was provided 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claims.

The claimant was provided the opportunity to present 
pertinent evidence.  The record contains records of medical 
treatment received for skin conditions and the reports of 
examinations, including a VA examination as recently as 
September 2008.  In sum, there is no evidence of any VA error 
in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication.

VA has fulfilled its duty to assist the claimant by obtaining 
identified and available evidence needed to substantiate the 
claim, and, as warranted by law, by affording VA examinations 
as discussed below.  There is no indication that any 
additional evidence remains outstanding.


II.  Analysis

The veteran claims entitlement to an increased disability 
rating for his service-connected eczematoid dermatitis. 

A. Legal Criteria

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2008).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made. Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
deciding this case, the Board has considered the possibility 
that different ratings may be warranted for different time 
periods.

The veteran's statements and testimony describing the 
symptoms of his service-connected skin disorder are deemed 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, these statements must be considered with 
the clinical evidence of record and in conjunction with the 
pertinent rating criteria.

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2007); see also Esteban v. Brown, 6 Vet. App. 
259, 261(1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  See 38 
C.F.R. § 4.14 (2006); Fanning v. Brown, 4 Vet. App. 225 
(1993).

The Veteran submitted his claim on appeal in October 2002.  
Less than two months before that, revisions of rating 
criteria for evaluating skin disabilities became effective, 
on August 30, 2002.  See 67 Fed. Reg. 49,590, 45,596-99 (July 
31, 2002), corrections noted at 67 Fed. Reg. 58,448-49 
(September 16, 2002), (codified at 38 C.F.R. § 4.118).    

If the claim on appeal had been submitted prior to the 
effective date of the change, rules would have required 
consideration of both sets of criteria; however, because the 
Veteran submitted his claim after the new criteria became 
effective, only the newer criteria, effective August 30, 
2002, are relevant in evaluating the Veteran's disability.  
See VAOPGCPREC 3-2000 (April 10, 2000), published at 65 Fed. 
Reg. 33,422 (2000).  

The RO has evaluated the Veteran's eczematoid dermatitis as 
30 percent disabling, under rating criteria for evaluating 
dermatitis or eczema, pursuant to 38 C.F.R. § 4.118, 
Diagnostic Code 7806.  Based on the diagnosis and 
manifestations of the Veteran's service-connected eczematoid 
dermatitis, this is an appropriate code for evaluation of the 
disability.

Under the current criteria of Diagnostic Code 7806, a 30 
percent rating is warranted for a skin condition that 
involves 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or; requires systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs for a total duration of six weeks or more, but not 
constantly, during the past 12-month period. 38 C.F.R. 
§ 4.118, Diagnostic Code 7806.

The next higher rating assignable of 60 percent is warranted 
for a skin condition that involves more than 40 percent of 
the entire body or more than 40 percent of exposed areas 
affected, or: requires constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs during the past 12-month period.  Id.  A rating of 60 
percent is the maximum assignable under Diagnostic Code 7806. 

Diagnostic Code 7806 further provides that, alternatively, 
the skin condition can be rated as disfigurement of the head, 
face or neck, under 38 C.F.R. § 4.118, Diagnostic Code 7800; 
or as scars, under 38 C.F.R. § 4.118, Diagnostic Codes 7801, 
7802, 7803, 7804, or 7805; depending upon the predominant 
disability.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2008). 

Diagnostic Code 7800 provides that disfigurement of the head, 
face, or neck.  In evaluating the skin condition under that 
code, it is important to consider the extent of any 
disfigurement in terms of elements of disfigurement described 
in the code and Note 1 following Diagnostic Code 7800.  Note 
1 lists eight characteristics of disfigurement to be used in 
evaluating the disability under Diagnostic Code 7800. 
 
Of the diagnostic codes pertaining to scars, only Diagnostic 
Codes 7801 and 7805 provide for an evaluation higher than 30 
percent.  Thus the other scar rating codes are not relevant 
here since consideration under those codes could not benefit 
the Veteran's claim.  

Under Diagnostic Code 7801, for scars other than of the head, 
face, or neck that are deep or that cause limited motion, if 
the scars involve an area or areas exceeding 72 square inches 
(465 sq. cm.), then a 30 percent rating is warranted.  If the 
scars involve an area or areas exceeding 144 square inches 
(929 sq. cm.), then a 40 percent rating is warranted, and 
this is the maximum assignable rating under that code.  
38 C.F.R. § 4.118, Diagnostic Code 7801.

Diagnostic Code 7805 provides for rating scars on the basis 
of limitation of function of the affected part.  

In connection with this appeal, the Board has reviewed and 
considered all of the medical evidence associated with the 
claims file.  That evidence includes VA and private treatment 
records dated from 1992 to July 2008; and VA examination 
reports dated in December 2002, December 2006, and September 
2008, and any addendums.  The medical evidence contained in 
the treatment records are generally consistent with the 
findings contained in the three VA examination reports 
discussed below.

The probative evidence material to the decision here is 
discussed below in relation to the pertinent rating criteria.  
After careful consideration of all the evidence and the 
criteria for rating skin disabilities, the Board finds that 
the veteran's service-connected eczematoid dermatitis is 
properly rated as being no more than 30 percent disabling.

The medical records on file do not contain any objective 
medical evidence that the Veteran's service-connected skin 
disorder at any time meets the criteria necessary for an 
increase pursuant to Diagnostic Code 7806.  That is, such 
evidence does not show that the service-connected skin 
disability was productive of a skin condition that involves 
more than 40 percent of the entire body, or more than 40 
percent of exposed areas affected; or that the condition 
requires constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs during the 
past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 
7806.

None of the three examination reports contain findings that 
the condition involves more than 40 percent of the entire 
body or of the exposed areas.  

During the December 2002 examination, the Veteran reported he 
had pruritus and pain in his eczema lesions.  He was taking 
topical hydrocortisone treatment for his eczema lesions.  As 
reported in a January 2003 addendum to the examination, the 
examiner found that the skin condition involved more than 5 
percent but less than 20 percent of the total body surface.  
The disease was localized to the chest, trunk and 
extremities; and there were no ulcerations or exfoliation, 
but there was crusting of the skin lesions on the left side.  
There was no nervous system manifestation.

During the December 2006 examination, the Veteran reported 
symptoms of intense itchiness on the back, chest, and arms, 
which he scratches constantly.  He was distracted and annoyed 
all the time and could not sleep well. He treated the 
condition with topical medications. 

The examiner found that the skin condition involved 36 
percent of the total body surface, and 10 percent of the 
exposed areas, comprising the following.  The face and scalp 
were free of disease.  On the anterior chest, there was about 
20 percent of the surface affected.  There were numerous 
erythematous, warm papular rashes on the center of the 
anterior chest.  The ears, hands, and feet were free of rash.  
On the back there were two one-centimeter moles, and no 
rashes or erythema.  There were small scabs measuring about 
.5 cm each.  

About 30 percent of the skin on the arms was affected; with 
rashes that were papular, erythematous, and warmer than the 
skin, and rather itchy.  The legs from the ankle to the lower 
thigh areas had rashes that appeared to be scaling, dry, 
erythematous, and irregular in shape.  About 80 and 70 
percent of the skin on the right and left lower leg were 
affected, respectively.  The lesions were generally, 
superficial and not disfiguring.

During the September 2008 examination, the Veteran reported 
that the symptoms included dry, flaky pruritic scalp, and 
itchy, raised brown rash on his chest.  He treated the 
condition with topical medication, but not with a 
corticosteroid or an immunosuppressive medication. 

As reported in a October 2008 addendum to the examination, 
the examiner found that the skin condition involved less than 
5 percent of the total body surface, and zero percent (none) 
of the exposed areas.  These measurements comprised the 
following.  The Veteran had seborrheic dermatitis, with flaky 
and dry scalp with excoriations; ancantholytic dermatosis, 
with dense clusters of discrete, papular, brown, one-mm 
lesions with areas of excoriation from mid sternum to 
umbilicus and as wide as midclavicular lines; and stucco 
keratosis, which was dry, thickened, scaly bilateral on the 
lower legs from mid calf to the ankles. 

At all three examinations, the reports show that the Veteran 
was taking topical medications, and he was not taking 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs during the past 12-month period.  

Based on the foregoing, a 40 percent rating is not warranted 
for eczematoid dermatitis under Diagnostic Code 7806 because 
the skin disability has not been treated with systemic 
therapy or other immunosuppressive drugs, and the lesions do 
not cover over 40 percent of the entire body or exposed area 
affected.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2008).

Furthermore, on considering other diagnostic criteria 
provided under Diagnostic Code 7806, the condition of the 
veteran's eczematoid dermatitis would not meet criteria for a 
disability rating in excess of 30 percent for disfigurement 
of the head, face, or neck, under Diagnostic Code 7800; or 
for scars, under Diagnostic Codes 7801 or 7805.  

First, there is no evidence of disfigurement of the head, 
face, or neck to such extent as to warrant a disability 
rating in excess of 30 percent under Diagnostic Code 7800.  
In evaluating the skin condition under that code, it is 
important to consider the extent of disfigurement in terms of 
elements of disfigurement described in the code and Note 1 
following Diagnostic Code 7800.  Note 1 lists eight 
characteristics of disfigurement to be used in evaluating the 
disability under Diagnostic Code 7800. 

The evidence does not show that the service-connected skin 
condition meets or approximates the criteria for a 50 percent 
rating: The service-connected skin disorder is not productive 
of disfigurement of the head, face, or neck with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of two features or paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with four characteristics of disfigurement. 

At the time of the December 2002 VA examination, the examiner 
made findings that the disease was localized to the chest, 
trunk and extremities.  There was no mention of any problems 
involving the head, face, or neck.  

At the time of the December 2006 VA examination, the examiner 
reported findings showing that the skin disability was 
present on various parts of the Veteran's body, including his 
chest, back, arms, legs.  The examiner made no findings of 
involvement of the head, face, or neck.  The examiner also 
found that the lesions that were present were generally 
superficial and not disfiguring.   

Review of the September 2008 VA examination report and its 
October 2008 addendum show that the examiner made no findings 
of any involvement of the face or neck.  

The Veteran did have seborrheic dermatitis of the scalp.  
That condition, however, was not shown to result a disability 
picture that would warrant a higher rating of 50 percent 
under Diagnostic Code 7800.  The September 2008 VA 
examination report only shows that the seborrheic dermatitis 
of the scalp resulted in flaky and dry scalp with 
excoriations. 

There is no evidence that the seborrheic dermatitis of the 
scalp resulted in visible or palpable tissue loss and either 
gross distortion or asymmetry of two features or paired set 
of features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with four characteristics 
of disfigurement.  Further, this scalp condition, consisting 
of flaky and dry scalp with excoriations, does not constitute 
"four or five characteristics of disfigurement" as such 
characteristics are defined by VA.  See Note 1 following 
38 C.F.R. § 4.118, Diagnostic Code 7800.  

Also, the evidence does not show that the Veteran's skin 
disability meets criteria that would warrant a rating greater 
than 30 percent under other relevant diagnostic codes for  
rating skin (scar) conditions for any codes providing a 
rating in excess of 30 percent.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7801, 7805.  

The skin condition is not shown to cover an area exceeding 
144 square inches, and is not shown to limit function of an 
affected part.  Id.  Therefore, a rating greater than 30 
percent for eczematoid dermatitis is not warranted under 
those codes. 

The treatment records on file do not contain any objective 
medical evidence in conflict with that from the three VA 
examinations such as to warrant an increase under any of the 
rating criteria discussed above.

In sum, for the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the grant of a 
disability rating in excess of 30 percent for eczematoid 
dermatitis. 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
4.7, 4.21 (2008).  The record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Thus, the Board is unable to identify a reasonable basis for 
granting the veteran's claim.  

The above determinations are based on application of 
pertinent provisions of the VA's Schedule for Rating 
Disabilities.  The Board also considered whether it would be 
proper to refer the case for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).  But the 
Board finds no basis for further action on this question as 
there are no circumstances presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.

There is no showing that the veteran's service-connected skin 
disability reflects so exceptional or unusual a disability 
picture as to warrant the assignment of an evaluation higher 
than that in effect on an extraschedular basis.  See 38 
C.F.R. § 3.321(b)(1).  There is no indication that the 
disability results in marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation) 
for any period since the Veteran submitted his claim for an 
increase in rating.  

Moreover, the condition is not shown to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards. In the absence of evidence of such factors, the 
Board is not required to remand the claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In view of the foregoing, the Board finds that the 
preponderance of the competent medical and lay evidence of 
record is against a disability rating in excess of the 
existing 30 percent for eczematoid dermatitis.  


ORDER

Entitlement to a disability rating in excess of 30 percent 
for eczematoid dermatitis, is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


